Citation Nr: 0938419	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-38 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to his service connected disabilities.  

2.  Entitlement to an increased disability rating in excess 
of 50 percent for bronchial asthma and sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2005 and a December 2006 rating decisions.  

By way of background, the Veteran was service-connected for 
bronchial asthma in a December 1996 rating decision.  
Thereafter, he filed a claim for entitlement to service 
connection for sleep apnea.  The RO, in a July 2005 rating 
decision, granted service connection for sleep apnea 
combining the disability with his already service-connected 
bronchial asthma and rating the conditions together as 50 
percent disabling.  The Veteran appealed the decision on 
alternative grounds.  He alleges that two disabilities should 
be rated separately or, in the alternative, the combined 
conditions warrant a higher evaluation.  A separate rating 
decision, dated in July 2006, expressly denied an increased 
rating for the combined conditions and the Veteran timely 
appealed the decision.  The Board concludes, however, that 
despite the separate rating decision, the appeal essentially 
stems from the original July 2005 rating decision.  

This opinion also addresses the appeal stemming from a 
December 2006 rating decision denying the Veteran's claim of 
entitlement to service connection for hypertension, claimed 
as secondary to his service-connected disabilities.  

The Veteran testified before the undersigned in February 
2008.  A transcript of the proceeding has been associated 
with the claims file.  The Board remanded this matter in 
October 2008.  It now returns for appellate review.  

The Veteran's increased rating claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's hypertension was not manifest during service or 
within one year of discharge; it is not related to any event 
or injury in service; and the preponderance of the evidence 
is against a causal or aggravation relationship to his 
service-connected disabilities.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred, and it is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's service 
connection claim, a letter dated in August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA medical examinations in November 
2006 and July 2009 to obtain opinions as to whether his 
hypertension can be directly attributed to service.  The July 
2009 VA opinion obtained in this case is more than adequate, 
as it is predicated on a full reading of medical records in 
the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record, to include in-service and 
post-service medical records.  The examiner provided a 
complete rationale for his stated opinion, relying on and 
citing to the records reviewed.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the 
examination is more than adequate.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

I.	Service Connection

The Veteran claims his hypertension results from his service-
connected disabilities.  To afford the Veteran every possible 
consideration, the Board will also consider direct service 
connection.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

Post-service medical records establish that the Veteran was 
diagnosed with hypertension.  He has a current disability and 
the first element is satisfied.  See Allen, supra.  As such, 
the Board turns to the issue of whether this disability was 
caused or aggravated by a service-connected disability.  

The Veteran contends that his hypertension was caused or 
aggravated by his service connected disabilities.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms currently and 
that he was injured during service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no evidence that the Veteran is 
medically trained and, thus, he is not competent to render an 
opinion as to the cause of his hypertension.  

The Veteran also submitted medical articles about diagnosing 
secondary hypertension, symptoms associated with secondary 
hypertension, and how sleep apnea may contribute to 
hypertension.  However, this literature does not discuss the 
Veteran's own symptoms or diagnoses of hypertension.  These 
articles are general discussions on secondary hypertension 
and the possible contributory effect of sleep apnea to 
hypertension.  They do not support the Veteran's specific 
claim.  As such, the Board turns to the pertinent medical 
evidence of record.

VA medical records reveal that the Veteran was diagnosed with 
hypertension in June 1999.  The VA treatment records from 
January 2000 through February 2009 indicate that his 
hypertension was treated and kept under control with 
medication.  

In November 2006, the Veteran was afforded a VA examination 
to determine whether his hypertension was caused or 
aggravated by service or a service-connected disability.  The 
examiner reviewed the claims file and noted that the Veteran 
was diagnosed with mild non-occlusive coronary artery disease 
in 1991 while in service.  The Veteran was diagnosed with 
essential hypertension and coronary artery disease.  The 
examiner then opined that the Veteran's hypertension was 
essential, with no secondary causes to account for the 
disability.  He further provided that his coronary artery 
disease would not be related to his hypertension as he had no 
vascular etiology to account for a secondary cause.  The 
examiner provided that a review of the claims file failed to 
reveal any evidence of sustained hypertension and as such 
this would show that his hypertension is not related to his 
active duty.  

The Veteran submitted a March 2008 letter from his private 
treating physician who indicated that the Veteran's 
hypertension is under good control.  He initially indicated 
that the Veteran's hypertension is considered essential 
hypertension.  He noted that the Veteran also has chronic 
non-obstructing upper pole renal stones that are "perhaps 
associated with [the Veteran's] hypertension."  He also 
provided that the Veteran had a history of arteriosclerotic 
heart disease in 1991 which is another complicating factor 
for his hypertension.  The examiner revealed that renal 
vascular complications could relate to his hypertension.  He 
then provided that the Veteran's hypertension was likely 
related to his heart disease or his sleep apnea, as opposed 
to just being essential hypertension.  

Because there were two conflicting medical reports regarding 
whether the Veteran had essential or secondary hypertension, 
the Board remanded this matter in October 2008 for an 
additional medical opinion to clarify the differences.  
During the July 2009 VA examination, the examiner found that 
at no time had the Veteran suffered from congestive heart 
failure, stroke, or coronary disease or any other 
complication of hypertension.  The examiner diagnosed the 
Veteran with hypertension under excellent control, with no 
target organ damage or complication and no current known 
coronary artery disease confirmed by angiography.  He opined 
that the Veteran's hypertension is primary and unrelated to 
any known service-connected heart disease, sleep apnea, or 
bronchial asthma.  The examiner reasoned that the Veteran 
does not currently have recognized heart disease, his sleep 
apnea is controlled without symptoms, and his bronchial 
asthma does not cause hypertension.  As such, he concluded 
that the Veteran's hypertension is primary and unrelated to 
these entities.  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a medical 
professional's statement.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  It does not appear that the March 2008 
examiner had access to the Veteran's claims file in order to 
ascertain his full medical history.  The Board notes that the 
lack of review of the claims file does not by itself render 
the opinion obsolete.  However, the March 2008 examiner's 
opinion that his hypertension was likely aggravated by both 
service connected and non-service connected disabilities.  
Further, many of his conclusions regarding the cause of the 
Veteran's hypertension are general statements regarding the 
etiology of hypertension.  Obert v. Brown, 5 Vet. App. 30 
(1993) (Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.).  Further, 
the examiner's conclusions regarding the etiology of his 
hypertension are not supported by any rationale or reasoning.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, 
they are given little probative weight.  

The Board finds that the July 2009 medical opinion is 
adequate as the VA examiner provided sufficient reasons and 
bases for his opinion that the Veteran's hypertension is not 
related to his service-connected disabilities.  The Board 
gives it much probative weight and finds that secondary 
service connection is not warranted.  See Allen, supra.  

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  In 
order to establish direct service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the Veteran's claims file to determine 
if there is any indication of hypertension in service.  The 
Veteran's service treatment records do not provide any 
complaints, treatment for, or diagnosis of hypertension or 
any sort of high blood pressure problems.  There are no 
further post-service medical records indicating that the 
Veteran had high blood pressure or hypertension until it was 
noted in the June 1999 VA treatment note, nearly 8 years 
after service discharge.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence 
outweighs the Veteran's statements offered many years after 
service.

The Board finds that there is no continuity of symptoms 
between his current disability and service.  Therefore, 
service connection must fail on a direct basis.  See Hickson, 
supra. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As discussed, 
the Veteran's records from the first years post service are 
not of record.  There is no showing of a diagnosis of 
hypertension within one year of separation from service. The 
Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to his service-connected disabilities, is 
denied. 

 
REMAND

Unfortunately, the issue of increased rating for his service 
connected respiratory disabilities, to include bronchial 
asthma and sleep apnea, must be remanded for further 
evidentiary development.

In its October 2008 remand, the Board instructed the RO to 
schedule the Veteran for a respiratory examination to 
determine the current severity of the Veteran's service-
connected bronchial asthma and sleep apnea.  (The Veteran's 
bronchial asthma is rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6602 and his sleep apnea is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6847).  The examination was conducted 
in July 2009 where the examiner incorrectly observed that the 
Veteran was not service-connected for bronchial asthma.  
Despite this inaccuracy, the examiner indicated that the 
Veteran's daily activities, to include mowing the yard and 
lifting heavy objects, were impacted by his asthma.  He also 
observed that the Veteran's sleep apnea was well controlled 
due to the CPAP machine that he used daily.  The examiner 
then noted that the Veteran had "failed" a new pulmonary 
functions test and that another had been scheduled.  However, 
there is no indication that such a test was completed as the 
results are not associated with the claims file.  

These results are important because under the provisions of 
38 C.F.R. § 4.96, ratings for coexisting respiratory 
conditions, such as bronchial asthma (Diagnostic Code 6602) 
and sleep apnea (Diagnostic Code 6847) will not be combined 
with each other. Instead, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96.  The Veteran is only 
entitled to a single rating under either DC 6602 or 6847.  
Currently, the medical evidence of record suggests that his 
sleep apnea is the predominant disease, due to the use of his 
CPAP machine.  However, the Board must conduct a full review 
of the severity of his bronchial asthma and his sleep apnea 
to determine which disability should be considered the 
predominant disability.  

Because assessment of the current disability rating under 
Diagnostic Code 6602 requires analysis of the results from a 
pulmonary functions test, to include the measurements for 
forced expiratory volume in one second (FEV-1) and/or the 
forced expiratory volume in one second as percent of forced 
vital capacity (FEV-1/FVC), the Board finds that the July 
2009 examination is inadequate for purposes of assessing the 
current severity of the Veteran's service-connected 
respiratory disabilities.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The necessary 
clinical tests have not been conducted, as required under the 
October 2008 Board remand; thus, the matter must be remanded.  
The case is remanded in order for the AMC to schedule the 
Veteran for a VA examination where a pulmonary functions test 
is completed.

Accordingly, the case is REMANDED for the following action:

1.	Determine whether a second pulmonary 
functions test was conducted in 
connection with the July 2009 VA 
examination.  If so, associate the 
results from such a test with the 
claims file and forward the case back 
to the Board.  If not, schedule the 
Veteran for a VA examination to assess 
the current severity of the Veteran's 
service-connected bronchial asthma and 
sleep apnea.  The examiner should 
conduct all necessary clinical tests, 
to include a pulmonary functions test, 
and provide an opinion of the 
symptomotology attributable to his 
asthma and his sleep apnea.  The 
examiner should also assess the effect 
each disability has on his occupational 
and daily life.  

2.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
another supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


